[Cite as Third Fed. S. & L. Assn. of Cleveland v. Pajany, 2020-Ohio-2753.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



THIRD FEDERAL SAVINGS AND                                   JUDGES:
LOAN ASSOCIATION OF CLEVELAND                               Hon. John W. Wise, P.J.
                                                            Hon. Craig R. Baldwin, J.
        Plaintiff-Appellee                                  Hon. Earle E. Wise, Jr., J.

-vs-
                                                            Case No. 19 CAE 12 0072
PEROUMAL PAJANY, et al.

        Defendants-Appellants                               OPINION




CHARACTER OF PROCEEDING:                               Civil Appeal from the Court of Common
                                                       Pleas, Case No. 19 CV E 08 0440


JUDGMENT:                                              Affirmed



DATE OF JUDGMENT ENTRY:                                April 30, 2020



APPEARANCES:

For Plaintiff-Appellee                                 For Defendants-Appellants

ERIC T. DEIGHTON                                       PEROUMAL PAJANY, PRO SE
CARLISLE, MCNELLIE, RINI,                              EZHILARASI MUNISAMY, PRO SE
KRAMER & ULRICH, CO., LPA                              3758 Shallow Creek Drive
24755 Chagrin Blvd., Suite 200                         Powell, Ohio 43065
Cleveland, Ohio 44112
Delaware County, Case No. 19 CAE 12 0072                                                2


Wise, John, P. J.

      {¶1}   This matter is before the Court upon an appeal filed by Appellants Peroumal

Pajany and Ezhilarasi Munisamy (collectively, “Pajany”) from the Delaware County Court

of Common Pleas. Mr. Pajany challenges the trial court’s Judgment Entry issued on

December 10, 2019 that granted Appellee, Third Federal Savings and Loan Association’s

Motion for Summary Judgment and Motion to Strike.

                    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      {¶2}   This matter involves a foreclosure action. On August 12, 2019, Third

Federal filed a Complaint against Mr. Pajany demanding judgment on a note and

foreclosure of a mortgage. The Complaint sets forth Third Federal’s interest in the note

and mortgage that encumbered real property known as 3758 Shallow Creek Drive,

Powell, Ohio 43065. On this same date, Third Federal also filed a Preliminary Judicial

Report which indicated Mr. Pajany executed a mortgage with Third Federal that was

recorded in Delaware County Ohio. It also indicated the mortgage had never been

assigned.

      {¶3}   Mr. Pajany filed an Answer on September 4, 2019. The Answer contains an

admission that as of the Complaint’s filing date the note is in default because Mr. Pajany

made no mortgage payments since at least May 11, 2019. (Answer at ¶ 2) Thereafter, on

September 25, 2019, Third Federal moved for summary judgment. Attached to Third

Federal’s motion was an affidavit from Michael Morris, a legal analyst employed by Third

Federal, who opined that Third Federal possesses the note and mortgage; all conditions

precedent have been satisfied; the loan is in default; and that a principal balance of
Delaware County, Case No. 19 CAE 12 0072                                                      3


$230,275.15 is due and owing Third Federal on the note and mortgage. (Morris Affidavit

at ¶¶ 4, 5, 7)

       {¶4}      Mr. Pajany filed a response to Third Federal’s summary judgment motion

on October 4, 2019, and attached 41 pages of unauthenticated and unverified documents

identified as “Exhibits A through O.” On October 10, 2019, Third Federal filed a Reply in

support of its summary judgment motion and a motion seeking to strike Mr. Pajany’s

unauthenticated exhibits. Without leave of court, on October 14, 2019, Mr. Pajany filed a

purported sur-reply again attaching the unauthenticated exhibits. On October 29, 2019,

Third Federal filed a Final Judicial Report. Thereafter, Mr. Pajany filed a number of

successive sur-replies without leave of court.

       {¶5}      On December 10, 2019, the trial court granted Third Federal’s Motion for

Summary Judgment and Motion to Strike Unauthenticated Exhibits. The trial court also

noted in this same entry that Mr. Pajany lacked authority to file his sur-replies and

indicated the sur-replies/affidavits would not be considered. On this same date, the trial

court entered a Judgment Entry of Foreclosure.

       {¶6}      Mr. Pajany timely filed a notice of appeal and sets forth the following “Issues

by Assignment of Error” for our consideration:

                                     ASSIGNMENTS OF ERROR

       {¶7}      “I. THE COURT ERRORED (SIC) IN GRANTING JUDGMENT ENTRY.

       {¶8}      “II. THE COURT ERRORED (SIC) IN GRANTING MOTION TO STRIKE

EXHIBITS AND SUMMARY JUDGMENT.

       {¶9}      “III. THE COURT ERRORED (SIC) IN APPRAISAL AND ORDER OF SALE.
Delaware County, Case No. 19 CAE 12 0072                                                4


      {¶10} “IV. THE COURT ERRORED (SIC) IN ANALYZING THE THIRD FEDERAL

ACCOUNT FRAUD.

      {¶11} “V. THE COURT ERRORED (SIC) IN ANALYZING THE THIRD FEDERAL

HOME INSURANCE FRAUD.

      {¶12} “VI. COURT ERRORED (SIC) IN ANALYZING THE EXHIBITS A

THROUGH O.

      {¶13} “VII. THE COURT ERRORED (SIC) TO ANALYZE MICAHEL G. MORRIS

(SIC) FALSE AND FRAUDULENT AFFIDAVIT (PERJURY).

      {¶14} “VIII. THE COURT ERRORED (SIC) TO ANALYZE THIRD FEDERAL

RESPA VIOLATIONS.

      {¶15} “IX. ERROR IN THIRD FEDERAL (SIC) FALSE FORECLOSURE CASE

AND ITS IMPACT ON OUR FAMILY.”

                                          ANALYSIS

      {¶16} For the ease of addressing Mr. Pajany’s nine assignments of error, those

assigned errors that assert the same or similar arguments will be addressed

simultaneously. It also appears the “Issues by Assignments of Errors” do not align as the

arguments are presented in Mr. Pajany’s brief so the assigned errors will also be

addressed out of order.

                             A. Applicable standards of review

       {¶17} With regard to review of the trial court’s summary judgment decision, this

Court applies a de novo standard of review and reviews the evidence in the same manner

as the trial court. Smiddy v. Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212

(1987). We will not give any deference to the trial court’s decision. Brown v. Scioto Cty.
Delaware County, Case No. 19 CAE 12 0072                                                  5


Bd. of Commrs., 87 Ohio App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993). Under Civ.R.

56, a trial court may grant summary judgment if it determines: (1) no genuine issues as

to any material fact remain to be litigated; (2) the moving party is entitled to judgment as

a matter of law; and (3) it appears from the evidence that reasonable minds can come to

but one conclusion and viewing such evidence most strongly in favor of the party against

whom the motion for summary judgment is made, that conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977).

       {¶18} The party seeking summary judgment bears the burden of demonstrating

no issues of material fact exist for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 330, 106

S.Ct. 2548, 91 L.Ed.2d 265 (1986). In Dresher v. Burt, 75 Ohio St.3d 280, 293, 662 N.E.2d

264 (1996), the Ohio Supreme Court set forth the applicable summary judgment standard:

              [A] party seeking summary judgment, on the grounds that the

       nonmoving party cannot prove its case, bears the initial burden of informing

       the trial court of the basis for the motion, and identifying those portions of

       the record that demonstrate the absence of a genuine issue of material fact

       on the essential element(s) of the nonmoving party’s claims. The moving

       party cannot discharge its initial burden under Civ.R. 56 simply by making

       a conclusory assertion that the nonmoving party has no evidence to prove

       its case. Rather, the moving party must be able to specifically point to some

       evidence of the type listed in Civ.R. 56(C) which affirmatively demonstrates

       that the nonmoving party has no evidence to support the nonmoving party’s

       claims. If the moving party fails to satisfy its initial burden, the motion for

       summary judgment must be denied. However, if the moving party has
Delaware County, Case No. 19 CAE 12 0072                                                 6


      satisfied its initial burden, the nonmoving party then has a reciprocal burden

      outlined in Civ.R. 56(E) to set forth specific facts showing that there is a

      genuine issue for trial and, if the nonmovant does not so respond, summary

      judgment, if appropriate, shall be entered against the nonmoving party.

      {¶19} (Emphasis sic.)

      {¶20} Finally, the record on summary judgment must be viewed in the light most

favorable to the party opposing the motion. (Citation omitted.) Williams v. First United

Church of Christ, 37 Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).

      {¶21} With regard to the trial court’s decision to strike Mr. Pajany’s Exhibits A

through O, we apply an abuse of discretion standard of review. State ex rel. Ebbing v.

Ricketts, 133 Ohio St.3d 339, 2012-Ohio-4699, 978 N.E.2d 188, ¶ 13, citing State ex rel.

Dawson v. Bloom–Carroll Loc. School Dist., 131 Ohio St.3d 10, 2011-Ohio-6009, 959

N.E.2d 524, ¶ 23. A court's ruling on a motion to strike will be not reversed on appeal

absent an abuse of discretion. (Citations omitted.) State ex rel. Mora v. Wilkinson, 105

Ohio St.3d 272, 2005-Ohio-1509, 824 N.E.2d 1000, ¶ 10. A decision constitutes an abuse

of discretion when it is unreasonable, arbitrary, or unconscionable. (Citation omitted.)

State ex rel. Striker v. Cline, 130 Ohio St.3d 214, 2011-Ohio-5350, 957 N.E.2d 19, ¶ 11.

      {¶22} With these applicable standards, we proceed to address Mr. Pajany’s

assignments of error.

                                            II, VI, VII

      {¶23} We will address Mr. Pajany’s Second, Sixth, and Seventh Assignments of

Error simultaneously as they challenge the trial court’s decision to strike Mr. Pajany’s

Exhibits A through O that he filed in support of his response to Third Federal’s Motion for
Delaware County, Case No. 19 CAE 12 0072                                                   7


Summary Judgment. After the trial court struck the exhibits, Mr. Pajany alleges he

subsequently filed Civ.R. 56(C) evidence. He further maintains the trial court judge

intentionally struck these exhibits “to cover up Third Federal’s fraudulent, deceptive,

unfair, and unethical practices and violations.” (Appellants’ Brief at 14) Assignments of

Error Two and Seven also challenge the validity of Mr. Morris’s affidavit.

      {¶24} Mr. Pajany suggests he should be granted leniency because he is not an

attorney and he “responded to all Third Federal motions by calling the court for

clarification and direction.” (Appellants’ Brief at 13) The Ohio Supreme Court stated in

State ex rel. Gessner v. Vore, 123 Ohio St.3d 96, 2009-Ohio-4150, 914 N.E.2d 376, ¶ 5

that “pro se litigants* * * must follow the same procedures as litigants represented by

counsel.” (Citation omitted.) In St. Joseph's Hosp. v. Hoyt, 4th Dist. Washington No.

04CA20, 2005–Ohio–480, the Fourth District Court of Appeals expanded on this concept

noting:

             [T]he pro se litigant is to be treated the same as one trained in the

      law as far as the requirement to follow procedural law and the adherence to

      court rules. If the courts treat pro se litigants differently, the court begins to

      depart from its duty of impartiality and prejudices the handling of the case

      as it relates to other litigants represented by counsel.

      {¶25} Id. at ¶ 27, quoting Justice v. Lutheran Social Servs., 10th Dist. Franklin No.

92AP–1153, 1993 WL 112497, *2 (Apr. 8, 1993).
Delaware County, Case No. 19 CAE 12 0072                                                    8


       {¶26} Thus, Mr. Pajany was under the same obligation, as any attorney would be,

to comply with the mandates of Civ.R. 56(C).1 However, the trial court found Mr. Pajany’s

Exhibits A through O were “inadmissible, unauthenticated, and, unsupported by a suitable

affidavit[.]” (Judgment Entry, Dec. 10, 2019, at 5) These exhibits consisted of: payment

information with HUD (Exhibit A); insurance fraud (Exhibit B); government agencies

response to Third Federal scam (Exhibit C); Third Federal gang’s murder attack (Exhibit

D); Donald R. Kenney’s gangsters and beer-guy claiming home (Exhibit E); Donald R.

Kenney and Brad Terman frauds (Exhibit F); CFPB system restriction (Exhibit G); Third

Federal’s false report to the government (Exhibit H); Pajany responses to Third Federal

(Exhibit I); Ezhilarasi Munisamy health condition (Exhibit J); obstruction of justice (Exhibit

K); account missing in the IRS (Exhibit L); Capgemini federal cases (Exhibit M); August

2018 through April 30, 2019 payment (Exhibit N); and Third Federal murder attempt

(Exhibit O). (Appellants’ Brief at 15-16).

       {¶27} Civ.R. 56(C) identifies the type of evidence that may be considered by the

trial court for purposes of summary judgment motions. This evidence includes, “pleadings,

depositions, answers to interrogatories, written admissions, affidavits, transcripts of

evidence, and written stipulations of fact.” In fact, the rule further provides: “No evidence

or stipulation may be considered except as stated in this rule.” See Green v. B.F. Goodrich

Co., 85 Ohio App.3d 223, 227, 619 N.E.2d 497 (9th Dist.1993).




1
 Mr. Pajany also failed to follow this Court’s Loc.App.R. 9(B) and instead filed a brief that
exceeds 30 pages, without leave of this Court. He also did not comply with App.R.
16(A)(7) by failing to set forth an argument with respect to each assignment of error “and
the reasons in support of the contentions, with citations to the authorities, statutes, and
parts of the record on which” he relies. Nonetheless, the Court will address the arguments
presented in Mr. Pajany’s brief.
Delaware County, Case No. 19 CAE 12 0072                                                   9


       {¶28} This Court has previously held that uncertified documents need to be

attached to an affidavit in order to be considered at the summary judgment stage.

Hmeidan v. Muheisen, 5th Dist. Stark No. 2017CA00069, 2017-Ohio-7670, ¶ 32, citing

State ex rel. Corrigan v. Seminatore, 66 Ohio St.2d 459, 467, 423 N.E.2d 105 (1981).

Further, the proper manner for introducing evidentiary material not specifically authorized

by Civ.R. 56(C) is to incorporate the material by reference into a properly framed affidavit.

Worldwide Asset Purchasing, L.L.C. v. Sandoval, 5th Dist. Stark No. 2007-CA-00159,

2008-Ohio-6343, ¶ 23. Sworn or certified copies of all papers filed in support of or in

opposition to a motion for summary judgment must be accompanied by an affidavit

swearing that the matters contained within the document were made on the affiant’s

personal knowledge. Id. at ¶ 24.The failure to authenticate a document submitted on

summary judgment renders the document void of evidentiary value. Id.

       {¶29} Here, Mr. Pajany’s Exhibits A through O were not evidentiary material

recognized under Civ.R. 56(C). Therefore, these exhibits needed to be incorporated and

authenticated in a proper affidavit. However, they were not and the trial court therefore

did not abuse its discretion in striking Mr. Pajany’s Exhibits A through O. In an attempt to

correct his failure to comply with Civ.R. 56, Mr. Pajany filed numerous, consecutive sur-

reply briefs without leave of court. This Court has previously held that a non-movant in a

summary judgment proceeding must seek leave of court before filing a sur-reply. Edwards

v. Perry Twp. Bd. of Trustees, 5th Dist. Stark No. 2015CA00107, 2016-Ohio-5125, ¶ 10

citing Bank of New York Mellon v. Crates, 5th Dist. Licking No. 15-CA-70, 2016-Ohio-

2700, ¶ 22. Mr. Pajany never sought leave of court to file his numerous sur-replies. As
Delaware County, Case No. 19 CAE 12 0072                                                   10


such, the trial court was under no obligation to consider these sur-replies in ruling on Third

Federal’s summary judgment motion.

       {¶30} With regard to the trial court’s grant of summary judgment, in his Second

Assignment of Error, Mr. Pajany contends Third Federal “started a false and wrong

foreclosure case with the false and fraudulent July 12, 2019 default notice to cover up its

violations and crimes.” (Appellants’ Brief at 15) Mr. Pajany claims his mortgage was

current as of May 11, 2019, and the amount of default alleged by Third Federal,

$29,403.38, is a false and fabricated amount. (Id. at 14.) Mr. Pajany also asserts that Mr.

Morris’s affidavit is “false” and “fraudulent” and that Mr. Morris committed perjury (Id. at

14-15) Finally, Mr. Pajany contends Third Federal committed account fraud and insurance

fraud and violated the Real Estate Settlement Procedures Act (“RESPA”). (Id. at 15).

              [T]o properly support a motion for summary judgment in a foreclosure

       action, a plaintiff must present evidentiary-quality materials showing: (1) the

       movant is the holder of the note and mortgage, or is a party entitled to

       enforce the instrument; (2) if the movant is not the original mortgagee, the

       chain of assignments and transfers; (3) all conditions precedent have been

       met; (4) the mortgagor is in default; and (5) the amount of principal and

       interest due.

       {¶31} Wachovia Bank of Delaware, N.A. v. Jackson, 5th Dist. Stark No. 2010-CA-

00291, 2011-Ohio-3203, ¶¶ 40-45.

       {¶32} Here, Third Federal satisfied these requirements with the Civ.R. 56(C)

evidence it submitted in support of its summary judgment motion. This evidence included

the affidavit of Mr. Morris, the pleadings and the Preliminary and Final Judicial Reports.
Delaware County, Case No. 19 CAE 12 0072                                                  11


This evidence establishes Third Federal is the holder of the note (Morris Affidavit at ¶¶ 3,

4). Third Federal is also the holder of the mortgage. (See Preliminary and Final Judicial

Reports and Morris Affidavit at ¶ 3.) These reports are the evidence or record title required

by R.C. 2329.191 and Delaware County Loc.R. 38.01. Further, Mr. Pajany is in default on

the note by failing to make payments. (Morris Affidavit at ¶ 6) All conditions precedent

have been satisfied and the notice of default was mailed by first class mail to Mr. Pajany

on June 12, 2019. (Id. at ¶ 5) Mr. Morris established the amount due and owing Third

Federal is the principal sum of $230,275.15 plus interest at the rate of 2.79% from August

1, 2018, along with advances. (Morris Affidavit at ¶ 7)

       {¶33} Based on this evidence, the trial court did not err when it granted Third

Federal’s summary judgment motion. Third Federal’s evidence in support of its summary

judgment motion satisfies the evidentiary quality materials required to obtain summary

judgment in a foreclosure action. Mr. Morris’s affidavit and the accompanying documents

and pleadings established no genuine issue of material fact exists, shifting the burden to

Mr. Pajany to supply specific facts showing there was a genuine issue for trial. See

Dresher, 75 Ohio St.3d at 293, 662 N.E.2d 264. We acknowledge the fact that Mr. Pajany

attempted to do so by filing Exhibits A through O with his Response to Third Federal’s

summary judgment motion. However, for the reasons discussed above, the trial court

properly struck these exhibits and did not consider them in addressing Third Federal’s

motion.

       {¶34} Mr. Pajany also attacks the validity of Mr. Morris’s affidavit in both his

Second and Seventh Assignments of Error. In his Seventh Assignment of Error, Mr.

Pajany claims the statements made by Mr. Morris, in his affidavit, are “false and
Delaware County, Case No. 19 CAE 12 0072                                                  12


fabricated” and Mr. Pajany again asserts that Mr. Morris committed perjury. However, the

affidavit is properly notarized. Mr. Morris opines that he is familiar with and has access to

the records and the records were made or maintained in the regular and usual course of

business. (Id. at ¶¶ 1,2) Mr. Morris also indicates the records were made at or near the

time by, or from information from, a person with knowledge of the transactions. (Id. at ¶

2) Mr. Morris’s affidavit demonstrates Mr. Pajany is in default on the note and that all

conditions precedent have been satisfied. (Id. at ¶¶ 5, 6) Finally, Mr. Morris indicates the

amount of principal and interest due and owing. (Id. at ¶ 7)

       {¶35} Further, the trial court specifically found that Mr. Morris’s affidavit is

“sufficient under Ohio law.” (Judgment Entry, Dec. 10, 2019, at 9) The trial court also

determined Mr. Morris’s affidavit is a proper business records exception to the general

hearsay rule. (Id. at 8). Evid.R. 803(6) provides that records of regularly conducted

business activity are admissible, as an exception to the hearsay rule, if shown to be such

“by the testimony of the custodian or other qualified witness.” Further, this Court explained

in Nationstar Mortg., L.L.C. v. Williams, 5th Dist. Delaware No. 14 CAE 04 0029, 2014-

Ohio-4553, ¶ 15, the question of who may lay a foundation for the admissibility of business

records as a custodian or other qualified witness must be answered broadly. “It is not a

requirement that the witness have firsthand knowledge of the transaction giving rise to

the business record. (Citation omitted.) Id.

              Rather, it must be demonstrated that: the witness is sufficiently

       familiar with the operation of the business and with the circumstances of the

       record’s preparation, maintenance and retrieval, that he can reasonably

       testify on the basis of this knowledge that the record is what it purports to
Delaware County, Case No. 19 CAE 12 0072                                                  13


       be, and that it was made in the ordinary course of business consistent with

       the elements of Rule 803(6).

       {¶36} Id., quoting Citimortgage, Inc. v. Cathcart, 5th Dist. Stark No.

2013CA00179, 2014-Ohio-620, ¶ 28.

       {¶37} We do not find Mr. Morris’s affidavit to be perjured testimony. Mr. Morris is

employed as a legal analyst for Third Federal and he possesses sufficient knowledge

regarding how Third Federal’s business records are created and maintained. (Morris

Affidavit at ¶¶ 1, 2, 3) Mr. Morris further averred the statements made in his affidavit were

based on his personal knowledge and his review of Third Federal’s business records as

it pertains to the note, mortgage, master mortgage, notice of default, and the loan

payment history. (Id.) This Court has previously determined that such affidavits are

sufficient to qualify as an exception to the hearsay rule, under Evid.R. 803(6), as business

documents. See Nationstar Mortg. at ¶ 18, citing OneWest Bank, FSB v. Albert, 5th Dist.

Stark No. 2013CA00180, 2014-Ohio-2158 and Citimortgage, Inc. at ¶ 29.

       {¶38} Finally, Mr. Pajany’s Sixth Assignment of Error alleges the trial court erred

in analyzing Exhibits A though O. We have reviewed Mr. Pajany’s brief and there is no

separate argument set forth in the brief as to this particular assignment of error. For that

reason, we have included this assignment of error in our discussion of Assignment of

Error Two and based on the reasons explained in response to Mr. Pajany’s Second

Assignment of Error, we find the trial court properly analyzed Exhibits A through O.

       {¶39} Mr. Pajany’s Second, Sixth, and Seventh Assignments of Error are

overruled.

                                                 I
Delaware County, Case No. 19 CAE 12 0072                                                14


        {¶40} In his First Assignment of Error, Mr. Pajany argues the trial court’s

Judgment Entry is “improper and wrong.” (Appellants’ Brief at 12) He bases this argument

on the fact that there was no general verdict by a jury, no decision announced, and no

determination of a reasonable payment option. Mr. Pajany also maintains discovery was

not open and he did not see the trial court judge. He further asserts that his account was

current as of May 11, 2019, that payments were made for August, September, and

October of 2018, and he allegedly had a “zero payment arrangement” from November

2018 through April 30, 2019 because of the EEOC case. (Appellants’ Brief at 12-13)

        {¶41} As discussed above, Mr. Pajany did not properly submit his Civ.R. 56

evidence for consideration by the trial court and the court properly struck this evidence.

Once that occurred, the only evidence rebutting Third Federal’s summary judgment

motion were the allegations contained in his Answer and Response to the summary

judgment motion. These allegations lacked any evidentiary support as required by Civ.R.

56(C). As such, the trial court properly granted summary judgment in favor of Third

Federal since Mr. Pajany produced no evidence raising a genuine issue of material fact

for trial.

        {¶42} Mr. Pajany’s First Assignment of Error is overruled.

                                            IV, V, VIII

        {¶43} We will address Mr. Pajany’s Fourth, Fifth, and Eighth Assignments of Error

collectively. In his Fourth Assignment of Error Mr. Pajany alleges the trial court erred in

analyzing Third Federal’s account fraud. In his Fifth Assignment of Error, Mr. Pajany

contends the trial court erred in analyzing Third Federal’s home insurance fraud. Mr.
Delaware County, Case No. 19 CAE 12 0072                                                 15


Pajany’s Eighth Assignment of Error claims the trial court erred in analyzing Third

Federal’s RESPA violations.

       {¶44} The trial court addressed these allegations contained in Mr. Pajany’s

Answer as affirmative defenses. (Judgment Entry, Dec. 10, 2019, at 2) With regard to his

affirmative defense of account fraud, Mr. Pajany states he was current on his loan

payments and Third Federal falsely issued a default notice on June 12, 2019, stating he

did not make any mortgage payments since August of 2018. (Appellants’ Brief at 17) Mr.

Pajany maintains this notice was false and fraudulent. (Id.) Mr. Pajany references Exhibits

A, N, and A12 in support of his account fraud arguments. However, these exhibits were

properly stricken. Therefore, Mr. Pajany has no evidence to support his affirmative

defense of account fraud.

       {¶45} Mr. Pajany’s Fifth Assignment of Error concerned an affirmative defense of

insurance fraud. This defense addressed the fact that Third Federal was aware of

insurance cancellation on his residence, but Third Federal failed to notify him or inform

him that someone else was paying his home insurance from November 2018 through July

15, 2019. (Id. at 18). Mr. Pajany cites Exhibit B in support of this argument. Again, this

exhibit was properly stricken by the trial court. Thus, Mr. Pajany has no evidence to

support this affirmative defense. Further, we do not see how this defense impacts the

foreclosure action filed against Mr. Pajany.

       {¶46} In his Eighth Assignment of Error, Mr. Pajany contends the trial court erred

when it analyzed Third Federal’s RESPA violations. Mr. Pajany’s RESPA violations are

allegedly based on: (1) Third Federal’s account fraud; (2) Third Federal’s home insurance

fraud; and (3) Third Federal’s failure to act in good faith. (Id. at 30) In support of these
Delaware County, Case No. 19 CAE 12 0072                                                16


defenses, Mr. Pajany makes a number of unsupported allegations against Third Federal

and extensively discusses how Third Federal’s conduct impacted his family. (Id. at 30-31)

None of these allegations are supported by any evidence. Therefore, the trial court

properly granted summary judgment finding no merit as to this affirmative defense.

      {¶47} Mr. Pajany’s Fourth, Fifth, and Eighth Assignments of Error are overruled.

                                                III

      {¶48} Mr. Pajany makes a single sentence argument in support of his Third

Assignment of Error maintaining “there were errors in the Judgment Entry, Judgment

Summary, and Motion to Strike, Judge ordered the Delaware Sheriff to appraise and sell

my home is wrong.” (Id. at 16) Mr. Pajany appears to be challenging the trial court’s

appraisal and Order of Sale.

      {¶49} Mr. Pajany has not sufficiently briefed or argued this issue for us to address

it. See Chem. Bank of New York v. Neman, 52 Ohio St.3d 204, 207, 556 N.E.2d 490

(1990). We do not know on what basis Mr. Pajany challenges the Order of Sale and Order

of Appraisal. App.R. 16(A)(7) requires a brief to contain “the contentions of the appellant

with respect to each assignment of error presented for review and the reasons in support

of the contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies.” Mr. Pajany’s argument on page 16 of his brief fails to satisfy

App.R. 16(A)(7) and the Court has no basis upon which to consider and address this

assignment of error.

      {¶50} Mr. Pajany’s Third Assignment of Error is overruled.
Delaware County, Case No. 19 CAE 12 0072                                                   17


                                                 IX

       {¶51} Mr. Pajany asserts in his Ninth Assignment of Error that Third Federal had

a false foreclosure case and it negatively impacted his family. As discussed above, we

concluded based on a de novo review of the record the trial court properly granted Third

Federal’s summary judgment motion foreclosing on the property. Mr. Pajany has no

evidence in the record evidencing otherwise. Further, the Court acknowledges the impact

the foreclosure action had upon Mr. Pajany’s family, but there is nothing in the trial court’s

record to indicate this matter was handled improperly.

       {¶52} Mr. Pajany’s Ninth Assignment of Error is overruled.

       {¶53} For the foregoing reasons, the judgment of the Court of Common Pleas,

Delaware County, Ohio, is affirmed.



By: Wise, John, P. J.

Baldwin, J., and

Wise, Earle, J., concur.



JWW/d 0427